Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
The Patent Board Decision, filed 6/3/2022, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Yuan (“Yuan”, US 20140032777) in view of Luby et al (“Luby”, US 20130246643) in further view of Stockhammer et al (“Stockhammer”, US 20160261665) and in even further view of Sun (“Sun”, US 20120137015) does not teach a method comprising: receiving, by a client, a segmentation map transmitted by a server, wherein the segmentation map is for a first media segment of a media stream comprising a plurality of media segments, the plurality of media segments comprising the first media segment and a second media segment, the first media segment comprising an ordered set of fragments, the ordered set of fragments including a first fragment and a second fragment; and processing, by the client, the segmentation map, wherein the segmentation map comprises: first fragment metadata associated with the first fragment; second fragment metadata associated with the second fragment; and ordering information identifying the ordering of fragments within the set, including information indicating that the first fragment is ordered before the second fragment, and the first fragment metadata comprises: 1) a first fragment identifier for use in accessing the first fragment and 2) one or more of: 2a) first dependency information for the first fragment, the first dependency information indicating that the availability of the first fragment to be delivered from the server is dependent on one or more other fragments of the set; 2b) first position information including one or more of: a length of the first fragment, a start position of the first fragment in the first media segment, and an end position of the first fragment in the first media segment; and 2c) first fragment-level security information for use in verifying the integrity of the first fragment, and the second fragment metadata comprises a second fragment identifier for use in accessing 2Application No. 16/348,881 Attorney Docket: 3602-1558US1 the second fragment, wherein based on fragment dependency information indicating that the first fragment depends on the second fragment, the client transmits a request for the second fragment prior to transmitting a request for the first fragment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 19-25 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Arngren et al (US 20130226930), Abstract - A method, medium, and apparatus are disclosed for indexing multimedia content by a computer. The method comprises segmenting the multimedia content into a plurality of segments. For each segment, the method identifies one or more features present in the segment, wherein the features are of respective media types. The method then identifies, for each identified feature in each segment, one or more respective keywords associated the identified feature. Then, the method determines, for each identified keyword associated with an identified feature in a given segment, a respective relevance of the keyword to the given segment. The respective relevance is dependent on a weight associated with the respective media type of the identified feature.
McCarthy et al (US 20160301957), Abstract - A method and system is provided for managing the encoding of a plurality of video streams, each of the plurality of video streams encoded by an associated one of a plurality of encoders, each of the plurality of encoders being a member of one of a plurality of encoder pools. In one embodiment, the apparatus comprises a parser, for capturing data of a plurality of encoded video streams from the plurality of encoders, an encoding analysis module, for determining, using a user-selectable temporal portion of the captured data, a video quality stress factor for each of the plurality of encoder pools, and a dashboard generator, for generating a user interface for managing the encoding of the plurality of data streams at least in part according to the determined statistical multiplexing weighting factor video quality stress factor.
Swaminathan et al (US 8166191), Abstract - Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for media content streaming can include communicating with a remote device to stream media content to the remote device, accessing hint information associated with the media content, and transmitting a data stream to the remote device based on the hint information. The hint information can include message headers arranged in a transmission order sequence that correspond to respective media data samples. Accessing hint information can include accessing a hint segment that includes the message headers interleaved with the media data samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444